Case 2:15-cv-02044-ADS-ARL Document 62-6 Filed 04/15/19 Page 1 of 5 PageID #: 1046




                    EXHIBIT 6
 Case 2:15-cv-02044-ADS-ARL Document 62-6 Filed 04/15/19 Page 2 of 5 PageID #: 1047




AIG Property Casualty       June 5,2015
Financial Lines Claims
175 Water Street
New York, NY 10038
www.aig.com                 Via Electronic Mail
Dustin Konigsberg, Esq.     stoloffa@dowling.edu
Claims Analyst
Employment Practices
                            Anna Stoloff
T 212 458 2120              Dowling College
F 212-973-7155
Dustin.Konigsberg@aig.com   150 Idle Hour Blvd.
                            Oakdale, NY 11769
Correspondence Address:
AIG Property Casualty
Financial Lines Claims
                               Case Caption:       Martin Schoenhals v. Dowling College Chapter, New
P.O. Box 25947                                     York State United Teaches, Local #3890; New York State
Shawnee Mission, KS 66225                          United Teachers, AFT, AFL-CIO; and Dowling College
eMail new notices to           Claimant:           Martin Schoenhals
c-Clalm@aig.com                Insured:            Dowling College
Fax new notices to
                               Claim No.:          3656449982US
866 227 1750                   Policy #:           01-590-90-18

                            Dear Ms. Stoloff:

                            AIG Claims, Inc. is the claims administrator handling claims arising under Policy
                            No. 01-590-90-18 issued to Dowling College ("Dowling" or "Insured") by National
                            Union Fire Insurance Company of Pittsburgh, Pa. ("National Union"). Please be
                            advised that I am the analyst handling this matter and all future correspondence
                            should be directed to my attention. The purpose of this coverage letter is to advise
                            you of our position with respect to co verage for this matter. Our coverage position
                            is explained below.

                            We would like you to know that we appreciate Dowling as a customer and we
                            appreciate your business; however, we must inform you that there is no coverage
                            under the policy c aptioned above for the claim presented as more fully discussed
                            below. After you have reviewed the letter, if there is additional information you
                            would like me to consider, please forward such information to me. Also, if you
                            have any questions about the letter, please contact me.

                            In considering your request for coverage, we have reviewed the insurance policy
                            referenced above, as well as the allegations asserted. No other policies were
                            considered. If Dowling asserts a right to coverage under another policy issued by
                            any other member company of American International Group, please submit notice
                            pursuant to the notice provisions contained in that policy.
Case 2:15-cv-02044-ADS-ARL Document 62-6 Filed 04/15/19 Page 3 of 5 PageID #: 1048




      G
                   The Claim
                   Based on the information we have received to date, the following sets forth a
                   summary of the allegations. We stress that our analysis does not imply any validity
                   to the underlying allegations.

                   On April 15, 2015, Martin Schoenhals ("Claimant") commenced an action (the
                   "Complaint") in the United States District Court for the Eastern District of New
                   York against Dowling College Chapter, New York State United Teaches, Local
                   #3890 (the "Local Union"); New York State United Teachers, AFT, AFL-CIO (the
                   "Union"); and Dowling. In September 1993, Claimant was hired as a full-time,
                   tenure-track Assistant Professor of Anthropology and Chair of the Anthropology
                   Department. In 2006, Claimant became a full professor. In June 2012, Claimant
                   filed an unfair lab or practice charge (the "labor charge") against the Local Union,
                   alleging breach of the duty of fair representation based on its pressuring faculty to
                   agree to Dowling's demands during a negotiation surrounding the reopening of the
                   collective-bargaining agreement (the "CBA"). The labor charge was dismissed.
                   Claimant also filed a complaint with the New York State Attorney's General Office
                   Charities Bureau regarding financial mismanagement at Dowling and breach of
                   fiduciary duty by the Board of Trustees (the "OAG Complaint"). As part of the
                   renegotiated CBA, Dowling was to cut costs by a reduction in force. Professors
                   were given the option of early retirement or face potential termination. Claimant was
                   terminated effective January 2, 2015. In January 2015, the Union declined to
                   proceed with a grievance concerning Claimant's termination.

                   The Complaint co ntains the following causes of action: (I) Breach of Duty of Fair
                   Representation against the Local Union; (II) Breach of Duty of Fair Representation
                   against the Union; and (III) Breach of the CBA against Dowling. Claimant seeks
                   damages against Dowling, including: back pay, front pay, benefits, and att orneys'
                   fees and costs.

                   The Policy
                   National Union issued a Not-For-Profit Risk Protector Policy, Policy No. 01-590-
                   90-18, effective October 1, 2014 to October 1, 2015 (the "Policy"). The Policy has
                   an aggregate limit of liability of Sixteen Million Dollars ($16,000,000) and a shared
                   limited of liability of Fifteen Million Dollars ($15,000,000) for Employment
                   Practices Liability ("EPL") Coverage. This claim is subject to a self-insured
                   retention of Seventy Five Thousand Dollars ($75,000) for Loss arising from EPL
                   Claims alleging the same Wrongful Act or related Wrongful Acts. This Policy
                   requires that any applicable self-insured retention or deductible and/or applicable
                   primary and/or underlying insurance be exhausted before any defense and/or
                   indemnity obligation exists. Relevant Policy provisions are referenced below;
                   please refer to the Policy for its complete terms and conditions.
Case 2:15-cv-02044-ADS-ARL Document 62-6 Filed 04/15/19 Page 4 of 5 PageID #: 1049




                   Coverage Evaluation
                   National Union directs your attention to the Insuring Agreement, Clause 1, o f the
                   EPL Coverage Section of the Policy, which provides, in pertinent part:

                          This policy shall pay the Loss of each and every Insured arising
                          from a Claim first made against such Insured during the Policy
                          Period . . . and reported to th e Insurer pursuant to the terms of thi s
                          policy for any Wrongful Act.

                   National Union further directs your attention to the definition of Claim, pursuant to
                   Clause 2(a) of the EPL Coverage Section of the Policy, as amended by Endorsement
                   #8, which is followed by:

                           However, in no event shall the term "Claim" include any labor or
                           grievance proceeding which is subject to a collective bargaining
                           agreement.

                   Here, Dowling is an Insured as it is the Named Organization in Declaration #1 of the
                   Policy. Neither the Local Union nor Union is an Insured under the EPL Coverage
                   Section of the Policy. The only Cause of Action alleged against Dowling is a breach
                   of the CBA, which does not meet the definition of a Claim. Thus, as no Claim has
                   been made against any Insured, the Insuring Agreement has not been triggered and
                   there is no coverage for this matter under the EPL Coverage Section of the Policy.

                   National Union's preliminary coverage position is based on the information
                   presently available to us. This letter is not, and should not be construed as, a waiver
                   of any terms, conditions, exclusions or other provisions of the policy, or any other
                   policies of insurance issued by National Union or any of its affiliates. National
                   Union expressly reserves all of its rights under the Policy, at law or in equity,
                   including the right to assert additional defenses to any claims for coverage, if
                   subsequent information indicates that such action is warranted.

                   Should Dowling have any additional information that you feel would either cause us
                   to review our position or would assist us in our investigation or determination, we
                   ask that you advise us as soon as possible. Also, if Dowling is served with any
                   additional demands or amended complaints or pleadings, please forward them to us
                   immediately, so that we can review our coverage position.

                   If Dowling has any other insurance policies which may respond to this claim
                   asserted, you should report this matter to the issuing carrier(s) immediately.

                   In closing, allow me to reiterate that we value Dowling as a customer and encourage
                   you to contact us should you have any questions or concerns regarding the contents
                   of this letter. Thank you for your cooperation in this matter.
Case 2:15-cv-02044-ADS-ARL Document 62-6 Filed 04/15/19 Page 5 of 5 PageID #: 1050




                   Very truly yours,



                   Dustin Konigsberg, Esq.
                   Claims Analyst
                   Employment Practices Liability
                   AIG

                   CC:    dbila@arcxs.com
                          MCavallaro@arcxs.com
                          olanghaiis@sterlingrisk.com
